DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgement is made of Applicant's claim amendments on 9/28/2022 in response to the Non-Final Office Action of June 2, 2022. The claim amendments are entered. Presently, claims 1, 2, and 9-14 are now pending. Claims 3-8 have been cancelled. Claims 9-14 have been newly added. Claim 1 has been amended.

Applicant has sufficiently amended the title to be more descriptive. Accordingly, the specification objection to the title is withdrawn. 

Applicant has canceled claims 4 and 8, rendering the claim objections moot. Accordingly, the claim objections are withdrawn. 

Response to Arguments
Applicant's arguments filed on 9/28/2022 have been fully considered but they are not persuasive.

Applicant has provided clarification regarding the reference US 6702855 on the previous IDS form and provided an updated IDS form. Accordingly, the IDS issue has been resolved and the new IDS form has been considered. 

Applicant has amended claim 1 to clarify that the input unit, reservoir unit, and output unit in claim 1 are considered as software since they “are implemented by a program to be stored in the memory and the processor executes the program”. Thus, the units are not interpreted under §112(f) in claim 1 and the §112(b) rejection regarding the ambiguity of whether there is an §112(f) interpretation or not in claim 1 has been resolved. Accordingly, the §112(b) rejection regarding this issue is withdrawn.  

Applicant argues that Merkel allegedly does not teach all the various limitations of the newly presented claim amendments (Applicant's reply pgs. 11-14). Merkel teaches some of the amended claim limitations as shown in the updated mapping below. Merkel by itself does not explicitly teach all the amended claim limitations, and accordingly, the §102 rejection is withdrawn. 
However, the combination of Merkel, when considered in conjunction with Beddo, which has been incorporated into the §103 rejection of the independent claims as necessitated by Applicant's amendments, does teach the amended claim limitations. Accordingly, an updated rejection is presented under §103.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 9 and 12 are objected to because of the following informalities: “wherein the output unit implements includes an output node”. Instead, the limitation should recite: “wherein the output unit implements 

Claims 1, 9, 11, 12, and 14 are objected to because of the following informalities: there should be a semicolon instead of a comma at the end of the various claim limitations, wherein the limitations can be identified since they are indented. For instance, in claim 1: “wherein the input unit, the reservoir unit, and the output unit are implemented by a program to be stored in the memory and the processor executes the program,” should be “wherein the input unit, the reservoir unit, and the output unit are implemented by a program to be stored in the memory and the processor executes the program[[,]];”. Similarly, for all the other claim limitations in claim 1 and the other claims 9, 11, 12, and 14. Appropriate corrections are required.

Claim 14 is objected to because of the following informality: in the limitation “mask circuit ,” there is an extra space between “circuit” and the comma that should be removed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the read timings” on line 30.  There is insufficient antecedent basis for this limitation in the claim. Similarly, for independent claims 9 and 12. 
Claims 2, 10, 11, 13, and 14 are also rejected by virtue of their dependency from the independent claims and because they do not provide any further clarification on the issue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Merkel (U.S. Pat. No. 10,891,536, hereinafter Merkel) in view of Beddo et al. (U.S. Pat. App. Pre-Grant Pub. No. 2014/0108094, hereinafter Beddo).

In regards to claim 1, Merkel teaches the following:
A computer system, comprising: 
… computation processing using a recurrent neural network that includes 
[(Col. 1, Lines 33-35) “Reservoir computing (RC) is used in a type of artificial neural network with an untrained, recurrent hidden layer called a reservoir”. This citation teaches the artificial neural network and demonstrates a recurrent layer.]
[(Col. 2, Lines 42-43) “FIG. 7 is a block diagram of a stochastic input layer of a network, consistent with embodiments of the disclosure”. This citation teaches the input layer of the neural network which contains the input units.]
a reservoir unit,
 [(Col. 1, Lines 33-35) “Reservoir computing (RC) is used in a type of artificial neural network with an untrained, recurrent hidden layer called a reservoir”.]
and an output unit,
[(Col. 1, Lines 30-34) “ANNs contain one or more artificial neurons that, analogous to a human brain neuron, generate an output signal depending on a weighted sum of inputs”.]
…,
wherein the input unit includes an input node that receives a plurality of time-series data,
[(Col. 4, Lines 20-21) “Time series input 102, which is denoted as u(p), are multiplied by a random weight matrix Win in the input layer”
	This citation teaches the input unit including the time-series data.]
[(Col. 3, Line 66 – Col. 4, Line 2) “Artificial Neural Networks use one or more artificial neurons. FIG. 2 is a block diagram of an artificial neuron 200. Mixer 202 of artificial neuron 200 uses a set of synaptic weights 204 to produce a weighted sum 206 of M input signals”
	This citation teaches the input layer contains input neurons (equivalent to the nodes) and are the ones processing the input data.]
wherein the reservoir unit includes at least one nonlinear node that receives input data output by the input unit and implements a time delay,
[(Col. 4, Line 67 – Col. 5, Line 4) “FIG. 3 shows a reservoir 300 in accordance with embodiments of the disclosure. A single non-linear node provides the activation function 302, analogous to the sigmoid and spiking functions in the ESN and LSM, respectively”
	This citation teaches the non-linear node within the reservoir unit.]
[(Col. 3, Lines 27-32) “A third category of RC, called time delay reservoirs (TDRs), avoids this overhead by time multiplexing resources. TDRs utilize a single neuron and a delayed feedback to create reservoirs with either a chain topology or even full connectivity”
	This citation teaches an implementation of a time delay within the reservoir unit.]
wherein the output unit includes an output node that receives an output from the reservoir unit,
[(Col. 4, Lines 30-34) “The signal 112, indicative of the state of the reservoir x(p), is then connected to output layer 108 via a third weight matrix Wout to provide the output signal 114 denoted as ŷ(p)=c(Woutx(p)), where c is an output function”This citation teaches the output layer (which includes the output neurons) receive the output from the reservoir unit.]
[(Col. 3, Lines 13-16) “The output 112 from reservoir layer 106 is passed to output layer 108 where it is processed, dependent upon a set of output weights Wout, to produce final output signal”. Further support of the above.]
and wherein the input unit is configured to: receive the plurality 
[(Col. 3, lines 3-10; Col. 4, Lines 20-21; and Col 13, Lines 16-20) “Time series input 102, which is denoted as u(p), are multiplied by a random weight matrix Win in the input layer”, wherein the input layer is responsive to receiving input signals such as the time series input signals. This citation teaches the input unit including the time-series data.]
 divide 
[(Col. 4, Lines 15-41). In general, this citation teaches the time delay networks utilizing the input layers which receive time-series data and create time-step data (equivalent to time widths).]
calculate 
[(Col. 5, Lines 6-10) “At each time-step p, a new reservoir input is retrieved. For example, the reservoir's input 304 may be sampled from an analog input signal and held for a duration of H smaller time-steps of duration Ω”. This citation teaches the time-step(s) (equivalent to the time width) being created within the system, and being used to calculate the input via sample and hold processing.]
calculate 
[(Col. 5, Lines 7-12) “For example, the reservoir's input 304 may be sampled from an analog input signal and held for a duration of H smaller time-steps of duration Ω. For each of the H time-steps, the held input is multiplied by an input weight wi in to provide input 304. At time t=(pH+i)Ω”. This citation teaches the smaller time-steps denoted as time H which is modulated from the original time-steps. It then discusses the H time-steps (equivalent to the second time widths) being used to calculate the secondary input.]
after the calculation of the plurality of second input streams 
[(Col. 5, lines 6-25) describing calculation of input streams, wherein new input streams are sampled and computations are performed on the input streams at each time step. That is, at a second time step, second input streams are sampled and computed.], 
executeand 
[(Col. 5, Lines 26-29) “In this way, τ components make up the reservoir's state corresponding to each sampled and held input, u(p). The output 314 is passed through delay elements 316 that form a τ-element delay line”. This citation teaches the delay line (equivalent to shift processing) and performs the delay line (shift processing) on all the input elements.]
temporarily store the plurality of second input streams in the memory 
[(Col. 9, Lines 49-52: describing storing of n+1 bit-streams in registers, which is similar to memory.],
after execution of the time shift processing, adjust the read timings of the plurality of the second input streams and read each of the plurality of second input streams from the memory [(Col. 11, Line 45 to Col. 12, Line 9) describing adding time delay to bit-stream and then later, the “[b]it-stream 1202 is input to a cascade of delay elements 524 to provide inputs to a row of 1-bit adders 1204. The delay elements may be shift registers and are used to delay the non-linear node's input in order to create multiple statistically independent copies of the same stochastic bit stream.” Wherein the bit-streams can be obtained/read from the registers, which is similar to memory, along with input stream values being retrieved from memory (previous citation and Col. 9, Line 63 to Col. 10, Line 65).], and
calculate [(Col. 5, Lines 17-19) “For example, when τ=H, the delayed state is xi−τ (p)=xi (p−1). The resulting sum 312 is then fed back into the activation function 302 to provide the updated output”. This citation from Merkel teaches the delayed (equivalent to time shifted) time-stepped (equivalent to time width) inputs being cumulatively fed back into the activation function which makes it equivalent to input data.]

While the cited reference Merkel teaches the above limitations of claim 1, it does not explicitly teach: “at least one computer including a processor and a memory coupled to the processor, the at least one computer executing” on lines 2-3 and “wherein the input unit, the reservoir unit, and the output unit are implemented by a program to be stored in the memory and the processor executes the program” on lines 6-7. Beddo teaches:
“at least one computer including a processor and a memory coupled to the processor, the at least one computer executing”: describing a system architecture that includes a computer, a processor, and memory storing instructions that can be execute by the processors, as including a computing system comprising processor and memory for executing instructions (Beddo [0094]-[0096] and [0161]-[0163]).
“wherein the input unit, the reservoir unit, and the output unit are implemented by a program to be stored in the memory and the processor executes the program”: describing that the recurrent neural network is implemented via stored information in a memory that is executable by processors (Beddo [0094], [0096], and [0161]-[0163]). Wherein the recurrent neural network comprises input units, reservoir units, and output units (Beddo [0024]-[0025], [0027], and [0034]).  
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the neural network in the cited reference to include the computer implementation in Beddo. Doing so would enable “a recurrent neural network, or neural network 100 that is used to determine predictive data” (Beddo [0024]).
In regards to claim 2, The computer system according to claim 1, is taught by Merkel as seen above. Merkel continues by teaching the following:
wherein different magnitudes of delay are given to the plurality of first input streams [(Col. 5, Lines 12-13) “At time t=(pH+i)Ω, the input 304 is defined as si (p)□st=(pH+t)Ω=wi inu(p) for i=0, 1, 2, . . . , H”. This citation from Merkel teaches the variable time changing as shown by the above equations and denoting that the function for the delay will change for each variable as “i” increments.].

Claims 9, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Merkel (U.S. Pat. No. 10,891,536, hereinafter Merkel) in view of Beddo et al. (U.S. Pat. App. Pre-Grant Pub. No. 2014/0108094, hereinafter Beddo) and Nakano et al. (U.S. Pat. App. Pre-Grant Pub. No. 2017/0351950, hereinafter Nakano). 

Regarding independent claim 9, claim 9 is substantially similar to independent claim 1 and therefore is rejected on similar grounds as claim 1. Claim 9 is another system claim that corresponds to system claim 1. 
A mapping is shown below for the limitations of claim 9 that differ from claim 1. Merkel teaches: 
“…wherein the input unit implements an input node that receives a plurality of time-series data (col. 4, lines 16-25; col. 9, lines 63-67; and col. 10, lines 46-65: describing input layer/unit comprising a node that receives “[t]ime series input 102, which is denoted as u(p), are multiplied by a random weight matrix Win in the input layer” and bit-stream data.),
the input node is implemented by electrical circuits (col. 13, lines 13-65: describing that the neural network comprising the input node is implemented in electrical circuits, e.g., logic, analog, digital, or integrated circuits.), 
wherein the reservoir unit implements at least one nonlinear node that receives input data output by the input unit and implements a time delay (col. 4, lines 25 -34 and col. 4, lines 67 – col. 5, line 4: describing reservoir layer/unit comprising a node, wherein “FIG. 3 shows a reservoir 300 in accordance with embodiments of the disclosure. A single non-linear node provides the activation function 302”. Wherein the reservoir layer is part of time delay reservoir comprising a recurrent neural network (col. 4, lines 15-27). 
See also col. 3, lines 27-32 and col. 5, lines 6-37: describing that “[a] third category of RC [reservoir computing], called time delay reservoirs (TDRs), avoids this overhead by time multiplexing resources. TDRs utilize a single neuron and a delayed feedback to create reservoirs with either a chain topology or even full connectivity” and describing further details regarding an implementation of the time delay in the reservoir layer/unit.), …, 
wherein the output unit implements includes an output node that receives an output from the reservoir unit (col. 3, lines 13-16 and 66-67 and col. 4, lines 30-34: describing that output layer/unit comprising a node receives output from the reservoir layer/unit, i.e., “[t]he signal 112, indicative of the state of the reservoir x(p), is then connected to output layer 108 via a third weight matrix Wout to provide the output signal 114 denoted as ŷ(p)=c(Woutx(p)), where c is an output function”.), the output unit is implemented by electrical circuits (col. 13, lines 13-65: describing that the neural network comprising output units/nodes is implemented in electrical circuits, e.g., logic, analog, digital, or integrated circuits.), and 
… 
after the calculation of the plurality of second input streams (col. 5, lines 6-25: describing calculation of input streams, wherein new input streams are sampled and computations are performed on the input streams at each time step. That is, at a second 
time step, second input streams are sampled and computed.), 
execute time shift processing that gives time shift on each of the plurality of second input streams (col. 5, lines 26-29: “In this way, τ components make up the reservoir's state corresponding to each sampled and held input, u(p). The output 314 is passed through delay elements 316 that form a τ-element delay line”. This citation teaches the delay line (equivalent to shift processing) and performs the delay line (shift processing) on all the input elements.) and 
temporarily store the plurality of second input streams (col. 9, lines 49-52: describing storing of n+1 bit-streams.)….”

While the cited reference Merkel teaches the above limitations of claim 9, it does not explicitly teach: “the reservoir unit is implemented by optical elements”. Nakano teaches: that the reservoir computing (RC) system is “integrated on a Silicon Photonics (SiPh) chip”, i.e., optical elements such as an optical chip (Nakano [0035] and [0043]). Wherein the RC system comprises a reservoir layer/unit (Nakano [0022]). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the neural network units in the cited reference to include the optical chip in Nakano. Doing so would enable a realization/implementation of “a physical reservoir computing system that works by non-linear interaction between a laser and a feedback light. In an embodiment, the RC system is implemented by Silicon 
Photonics (SiPh) technology (with attendant lower cost). In an embodiment, the RC system is designed by deterministic theory for ease of operation design.” (Nakano [0019]).

Regarding claim 10, claim 10 is substantially similar to claim 2 and therefore is rejected on similar grounds as claim 2. Claim 10 is another system claim that corresponds to system claim 2.

Regarding independent claim 12, claim 12 is substantially similar to independent claim 1 and therefore is rejected on similar grounds as claim 1. Claim 12 is another system claim that corresponds to system claim 1. 
A mapping is shown below for the limitations of claim 12 that differ from claim 1. 
Merkel teaches: 
“… after the calculation of the plurality of second input streams (col. 5, lines 6-25: describing calculation of input streams, wherein new input streams are sampled and computations are performed on the input streams at each time step. That is, at a second time step, second input streams are sampled and computed.), 
execute time shift processing that gives time shift on each of the plurality of second input streams (col. 5, lines 26-29: “In this way, τ components make up the reservoir's state corresponding to each sampled and held input, u(p). The output 314 is passed through
delay elements 316 that form a τ-element delay line”. This citation teaches the delay line (equivalent to shift processing) and performs the delay line (shift processing) on all the input elements.) and 
temporarily store the plurality of second input streams (col. 9, lines 49-52: describing storing of n+1 bit-streams.)….”
While the cited reference Merkel teaches the above limitations of claim 12, it does not explicitly teach “wherein the input unit, the reservoir unit and the output unit of the recurrent neural network are implemented by an optical circuit chip”. Nakano teaches: that the reservoir computing (RC) system is “integrated on a Silicon Photonics (SiPh) chip”, i.e., an optical circuit chip (Nakano [0035] and [0043]). Wherein the RC system comprises an input layer/unit, reservoir layer/unit, and output layer/unit (Nakano [0022]). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the neural network units in the primary cited reference to include the chip in Nakano. Doing so would enable a realization/implementation of “a physical reservoir computing system that works by non-linear interaction between a laser and a feedback light. In an embodiment, the RC system is implemented by Silicon Photonics (SiPh) technology (with attendant lower cost). In an embodiment, the RC system is designed by deterministic theory for ease of operation design.” (Nakano [0019]).

Regarding claim 13, claim 13 is substantially similar to claim 2 and therefore is rejected on similar grounds as claim 2. Claim 13 is another system claim that corresponds to system claim 2.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Merkel (U.S. Pat. No. 10,891,536, hereinafter Merkel), Beddo et al. (U.S. Pat. App. Pre-Grant Pub. No. 2014/0108094, hereinafter Beddo), and Nakano et al. (U.S. Pat. App. Pre-Grant Pub. No. 2017/0351950, hereinafter Nakano) in view of Paquot et al., “Reservoir computing: a photonic neural network for information processing” (hereinafter Paquot) and Smerieri et al., “Analog Readout for Optical Reservoir Computers” (hereinafter Smerieri).

Regarding claim 11, the rejection of claim 9. Merkel teaches:
The computer system according to claim 9, 
wherein a mask circuit (col. 5, lines 19-31 and col. 13, lines 48-52: describing a signal mixer that can mask input signals by combining the input signals to generate output bit-streams. Similarly, see also col. 9, line 59 to col. 10, line 20 and col. 13, lines 37-47 and 53-62: describing converters that can act similarly by masking inputs signals by converting the inputs signals to generate output bit-streams. Wherein the signal mixer and converters are examples of mask circuit.), a plurality of shift registers (col. 8, lines 42-45; col. 10, lines 21-45; and col. 11, lines 54 to col. 12, line 9: describing “shift register”. This is shown in Figs. 5, 6, and 11.) and a computation circuit implement the input unit of the recurrent neural network (col. 8, lines 19-56 and col. 9, line 59 to col. 10, line 20, and col. 13, lines 32-63: describing hardware computation circuit for implementing input layer/unit. Wherein the input layer/unit is part of the recurrent neural network (col. 4, lines 16-25).), 
…
… and an integration circuit implement the output unit of the recurrent neural network (col. 10, lines 27-42 and col. 13, lines 32-34: describing that the output layer/unit “may be implemented as stochastic logic circuits, digital circuits, analog circuits, or a combination thereof”, wherein the circuits implemented in the output layer/unit combines/integrates state values to generate output signals and thus, act as integration circuits. Wherein the output layer/unit is part of the recurrent neural network (col. 4, lines 16-50).).

While the cited reference Merkel teaches the above limitations of claim 11, it does not explicitly teach: “wherein a computation unit, a laser, a Mach-Zehnder (MZ) optical modulator, a photodiode, and an amplifier implement the reservoir unit of the recurrent neural network, and….” Paquot teaches:
“wherein a computation unit (Paquot Section 3: describing a computer unit that can perform computations. This is shown in Fig. 3.), …, a Mach-Zehnder (MZ) optical modulator (Paquot Section 3: describing an electro-optic Mach-Zehnder component. This is shown in Fig. 3.), a photodiode (Paquot Section 3: describing a photodiode. This is shown in Fig. 3.), and an amplifier implement the reservoir unit of the recurrent neural network (Paquot Section 3: describing an amplifier to implement the reservoir computer unit. This is shown in Fig. 3. Wherein the reservoir computer unit is associated with a recurrent neural network (Paquot Abstract and Section 2.1.), and….”
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the circuits in the cited reference to include the reservoir components in Paquot. Doing so would enable “a new way to implement a neural network architecture directly in an analog framework. Our system is based on an opto-electronic oscillator finely tuned at the edge of chaotic behaviour. Its application to standard benchmark tests shows that it is able to process non trivial information” (Paquot Section 1).

While the cited references in combination teach the above limitations of claim 11, they do not explicitly teach: “a laser” Nakano teaches: “a laser” (Nakano [0026]-[0028], [0035], [0037], ). This is also shown in Figs. 5 and 7. 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the circuits with the reservoir components in the combined cited references to include the laser in Nakano. Doing so would enable a “Reservoir Computing system [that] includes a laser for emitting light” (Nakano Abstract).

While the cited references in combination teach the above limitations of claim 11, they do not explicitly teach: “wherein a plurality of read circuits”. Smerieri teaches: hardware circuits for reading digital and analog outputs (i.e., readouts) comprising a National Instruments PXI acquisition card that is a hardware circuit with various modules for readouts (Smerieri Sections 2.3 and 3). Wherein the various readout hardware circuits denote a plurality of read circuits. 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the circuits with the reservoir components and laser in the combined cited references to include the readout hardware circuits in Smerieri. Doing so would enable “an analog readout suitable for time-multiplexed optoelectronic reservoir computers, capable of working in real time. The readout has been built and tested experimentally on a standard benchmark task. Its performance is better than non-reservoir methods” (Smerieri Abstract). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Merkel (U.S. Pat. No. 10,891,536, hereinafter Merkel), Beddo et al. (U.S. Pat. App. Pre-Grant Pub. No. 2014/0108094, hereinafter Beddo), and Nakano et al. (U.S. Pat. App. Pre-Grant Pub. No. 2017/0351950, hereinafter Nakano) in view of Rahim et al., “Expanding the Silicon Photonics Portfolio With Silicon Nitride Photonic Integrated Circuits” (hereinafter Rahim), Paquot et al., “Reservoir computing: a photonic neural network for information processing” (hereinafter Paquot), and Paquot et al., “Optoelectronic Reservoir Computing” (hereinafter Paquot 2011). 

Regarding claim 14, the rejection of claim 12 is incorporated. Merkel teaches:
The computer system according to claim 12, wherein a sampling circuit (col. 5, lines 6-31 and col. 10, line 30: describing a “sample-and-hold circuit”, wherein input data is sampled and held for a time duration of H time-steps.), a mask circuit (col. 5, lines 19-31: describing a signal mixer that can mask input signals by combining the input signals to generate output bit-streams. Similarly, see also col. 9, line 59 to col. 10, line 20: describing converters that can act similarly by masking inputs signals by converting the inputs signals to generate output bit-streams. Wherein the signal mixer and converters are examples of mask circuit.), and a delay circuit implement the input unit of the recurrent neural network (col. 8, lines 42-48: describing that a circuit comprises delay line components, i.e., a delay circuit, for an input layer/unit. Wherein the input layer/unit is part of the recurrent neural network (col. 4, lines 16-25).), and ….

While the cited reference Merkel teaches the above limitations of claim 14, it does not explicitly teach: “wherein a silicon nitride optical circuit”. Rahim teaches: a silicon nitride (SiN) integrated photonic circuit, wherein photonic denotes a type of optic (Rahim Sections II, III(D), and V). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the circuits in the cited reference to include the SiN in Rahim. Doing so would enable the use of “Silicon Nitride, being a moderately high index and well-known material in CMOS fabrication, provides an equally valuable option for the manufacturing of densely integrated photonic circuits in a CMOS-fab [i.e., complementary metal-oxide semiconductor fabrication]” (Rahim Section V). 

While the cited references in combination teach the above limitations of claim 14, they do not explicitly teach: “a silicon optical circuit”. Nakano teaches: a reservoir computing (RC) system is “integrated on a Silicon Photonics (SiPh) chip”, i.e., optical elements such as an optical chip (Nakano [0035] and [0043]). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the circuits and SiN in the combined cited references to include the Si in Nakano. Doing so would enable a realization/ implementation of “a physical reservoir computing system that works by non-linear interaction between a laser and a feedback light. In an embodiment, the RC system is implemented by Silicon Photonics (SiPh) technology (with attendant lower cost). In an embodiment, the RC system is designed by deterministic theory for ease of operation design.” (Nakano [0019]).

While the cited references in combination teach the above limitations of claim 14, they do not explicitly teach: “a modulator drive circuit, a recurrent signal amplifier, and …” Paquot teaches:
“a modulator drive circuit (Paquot Section 3: describing an electro-optic Mach-Zehnder component for modulating signals as part of driving signals in a circuit, i.e., a modulator drive circuit. This is shown in Fig. 3.), a recurrent signal amplifier (Paquot Sections 2.1 and 3: describing an amplifier for amplifying signals associated with signals in a recurrent reservoir computing circuit, i.e., recurrent signal amplifier. This is shown in Fig. 3.), and….”
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the circuits, SiN, and Si in the combined cited references to include the modulator and amplifier in Paquot. Doing so would enable “a new way to implement a neural network architecture directly in an analog framework. Our system is based on an opto-electronic oscillator finely tuned at the edge of chaotic behaviour. Its application to standard benchmark tests shows that it is able to process non trivial information” (Paquot Section 1).

While the cited references in combination teach the above limitations of clam 14, they do not explicitly teach: “a transimpedance amplifier implement the reservoir unit of the recurrent neural network”. Paquot 2011 teaches: transimpedance amplifiers for implementing recurrent reservoir computing dynamical system (Paquot 2011 pgs. 1-2, 13, 25-26, and 29).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the circuits, SiN, Si, and modulator and amplifier in the combined cited references to include the transimpedance amplifiers in Paquot 2011. Doing so would enable an implementation of “[t]he basic scheme of reservoir computing [that] consists of a non linear recurrent dynamical system coupled to a single input layer and a single output layer…. Here we report an opto-electronic implementation of reservoir computing based on a recently proposed architecture consisting of a single non linear node and a delay line. Our implementation is sufficiently fast for real time information processing.” (Paquot 2011 Abstract).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Abel et al. (U.S. Pat. App. Pre-Grant Pub. No. 2017/0116515).
Waddie et al., “VCSEL Operational Requirements for Optoelectronic Neural Networks”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762. The examiner can normally be reached M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.H./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128